Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment, filed 02/17/2022. The previously noted claim objection is overcome by the amendment to claim 1. The previously noted §112 rejection to claim 6 is overcome by the amendment to claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102012005465 (“Wieland”).
Regarding claim 1, Wieland discloses a spring-force terminal connection for connecting a conductor, comprising:
a bus bar (30);
a clamping spring (8) by which the conductor (4) to be connected is clamped against the bus bar when in a clamped state (see Fig. 3);
a pivotably arranged actuating lever (17), wherein the clamping spring being actuatable by a pivoting movement of the actuation lever (see Figs. 11 – 12); and
a clamping cage (2’), which forms a space configured to accommodate the conductor to be connected (space between walls 5 and 5’),
wherein the clamping spring (8) comprises a leaf spring (see Fig. 4) and has a first end section (the end approaching 32, see Fig. 4) forming a clamping region (see Fig. 3) and a 
wherein the clamping spring (8) is fastened to the clamping cage (2’) by the second end section (see Fig. 4).
Regarding claim 2, Wieland discloses wherein, to fasten the clamping spring to the clamping cage, an opening (29) is formed, in which the clamping spring (8) is hooked with its second end section (see Fig. 4).
Regarding claim 3, Wieland discloses wherein on the bus bar a projection (32) is formed at which the clamping spring is held pretensioned with its first end section in an unclamped state (see the position of Fig. 4).
Regarding claim 4, where the clamping cage is alternatively considered to be the assembly of 2’ and 1, Wieland discloses wherein the actuation lever (17) is pivotably mounted on the clamping cage (17 pivots on 1).
Regarding claim 5, Wieland discloses wherein an actuation surface (the upper surface of the leaf spring member, between the center portion near the lead line of numeral 8 and the left end as seen in Fig. 4), which is integrally formed on the first end section (the upper surface extends integrally to the leftmost end) and is configured to interact with the actuation lever to actuate the clamping spring (see at least Fig. 3), is formed on the first end section of the clamping spring (see Fig. 4).
Regarding claim 6, Wieland discloses wherein a guide contour comprising an opening is formed on the clamping cage (the contour defined by walls 5 and 5’ on lateral sides, and the edge 27 and edge at portion 32 at the longitudinal sides, forming an opening upward through cage member 2’), through which opening the actuation surface of the clamping spring protrudes (the left end of 8 emerges from under portion 32 out of the window), so that the actuation surface of the clamping spring interacts with the actuation lever outside the clamping cage (the lever touches the upper surface outside cage portion 2’, see Fig. 3).
Regarding claim 7, Wieland discloses wherein the clamping cage comprises a metal (2’ is steel, [0044]).
Regarding claim 8, Wieland discloses wherein the actuation lever has an actuating cam (20) configured to actuate the clamping spring.
Regarding claim 9, Wieland discloses a conductor terminal, comprising:
a housing (1), in which the spring-force terminal connection of claim 1 is arranged.
Regarding claim 10, Wieland discloses wherein the housing has a latching region on which the actuation lever is latchable (42 latches into recess 36 of the lever, see [0053]).
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.
Applicant argues that spring member 8 is not a leaf spring as required by the claims. Examiner cannot concur.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a leaf spring has one “leg” as recited in [0017], and that a leg spring has two legs connected by an arcuate section in comparison to a single legged leaf spring, as argued in the Remarks pages 7 - 8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant has not specially defined “leaf spring” to require the elements as recited in the specification, paragraph [0017], and Examiner has not imported such limitations into the interpretation of the claims. In addition, the differences recited in the Remarks, for instance the presence of an arcuate section separating two legs, are not present in the claims. Finally, the spring 8 of Wieland is a leaf spring as understood by a person of ordinary skill in this art. U.S. Pat. No. 8,251,738, cited in the previous office action, demonstrates this understanding by presenting spring member 6 
If Applicant wishes to differentiate the claimed spring from the spring 8 of Wieland, Applicant should recite claim language directed to the structure of the claimed spring which will impart such limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833          

                                                                                                                                                                                             /OSCAR C JIMENEZ/Examiner, Art Unit 2833